Exhibit 10.2

SECURITY AGREEMENT

THIS SECURITY AGREEMENT, dated as of August 28, 2015 (as amended, modified,
restated or supplemented from time to time, this “Security Agreement”) is by and
among AMEDISYS, INC., a Delaware corporation (the “Company”), AMEDISYS HOLDING,
L.L.C., a Louisiana limited liability company (“Amedisys Holding” and together
with the Company, each a “Borrower” and collectively, the “Borrowers”), the
other parties identified as “Grantors” on the signature pages hereto and such
other parties that may become Grantors after the date hereof (together with the
Borrowers, individually a “Grantor”, and collectively the “Grantors”) and BANK
OF AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the Secured Parties.

W I T N E S S E T H

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, modified, supplemented, increased, extended, restated, renewed,
refinanced or replaced from time to time, the “Credit Agreement”), among the
Borrowers, the Guarantors party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swingline Lender and
L/C Issuer, the Lenders have agreed to make Loans and the L/C Issuer has agreed
to issue Letters of Credit upon the terms and subject to the conditions set
forth therein; and

WHEREAS, this Security Agreement is required by the terms of the Credit
Agreement.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions.

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

(b) The following terms shall have the meanings set forth in the UCC (as defined
below): Accession, Account, As-Extracted Collateral, Chattel Paper, Commercial
Tort Claim, Consumer Goods, Deposit Account, Document, Electronic Chattel Paper,
Equipment, Farm Products, Fixtures, General Intangible, Goods, Instrument,
Inventory, Investment Property, Letter-of-Credit Right, Manufactured Home,
Money, Proceeds, Securities Account, Securities Entitlement, Securities
Intermediary, Software, Standing Timber, Supporting Obligation and Tangible
Chattel Paper.

(c) As used herein, the following terms shall have the meanings set forth below:

“Collateral” has the meaning provided in Section 2 hereof.

“Copyright License” means any agreement, whether written or oral, providing for
the grant by or to a Grantor of any right under any Copyright.

“Copyrights” means (a) all copyrights registered in the United States in all
Works, now existing or hereafter created or acquired, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, registrations, recordings and applications in the United
States Copyright Office or in any similar office or agency of the United States,
any state thereof or political subdivision thereof, and (b) all renewals
thereof.



--------------------------------------------------------------------------------

“Patent License” means any agreement, whether written or oral, providing for the
grant by or to a Grantor of any right under any Patent, including any right to
manufacture, use or sell any invention covered by a Patent.

“Patents” means (a) all letters patent of the United States or any political
subdivision thereof and all reissues and extensions thereof, and (b) all
applications for letters patent of the United States and all divisions,
continuations and continuations-in-part thereof.

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to a Grantor of any right to use any Trademark.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any state thereof or any political subdivision thereof, or
otherwise and (b) all renewals thereof.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York, except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

2. Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Grantor
hereby grants to the Administrative Agent, for the benefit of the Secured
Parties, a continuing security interest in, and a right to set off against, any
and all right, title and interest of such Grantor in and to all of the
following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”):

(a) all Accounts;

(b) all Chattel Paper;

(c) those Commercial Tort Claims identified on Schedule 2(c) attached hereto;

(d) all Copyrights;

(e) all Copyright Licenses;

(f) all Deposit Accounts;

(g) all Documents;

(h) all Equipment;

 

2



--------------------------------------------------------------------------------

(i) all Fixtures;

(j) all General Intangibles;

(k) all Goods;

(l) all Instruments;

(m) all Inventory;

(n) all Investment Property;

(o) all Letter-of-Credit Rights;

(p) all Money;

(q) all Patents;

(r) all Patent Licenses;

(s) all Software;

(t) all Supporting Obligations;

(u) all Trademarks;

(v) all Trademark Licenses; and

(w) all Accessions and all Proceeds of any and all of the foregoing.

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Security Agreement shall not extend to, and the
Collateral shall not include, (i) any Excluded Property, (ii) any General
Intangible, permit, lease, license, contract or other Instrument of a Grantor to
the extent the grant of a security interest in such General Intangible, permit,
lease, license, contract or other Instrument in the manner contemplated by this
Security Agreement, under the terms thereof or under applicable Law, is
prohibited and would result in the termination thereof or give the other parties
thereto the right to terminate, accelerate or otherwise alter such Grantor’s
rights, titles and interests thereunder (including upon the giving of notice or
the lapse of time or both); provided, that, (A) any such limitation described in
the foregoing clause (ii) on the security interests granted hereunder shall only
apply to the extent that any such prohibition could not be rendered ineffective
pursuant to the UCC or any other applicable Law (including Debtor Relief Laws)
or principles of equity and (B) in the event of the termination or elimination
of any such prohibition or the requirement for any consent contained in any
applicable Law, General Intangible, permit, lease, license, contract or other
Instrument, to the extent sufficient to permit any such item to become
Collateral hereunder, or upon the granting of any such consent, or waiving or
terminating any requirement for such consent, a security interest in such
General Intangible, permit, lease, license, contract or other Instrument shall
be automatically and simultaneously granted hereunder and shall be included as
Collateral hereunder, or (iii) any asset, including Accounts, for which the
pledge of, or the granting of a security interest in, is prohibited under
applicable Law; provided, that, (A) any such limitation described in the
foregoing clause (iii) on the security interests granted hereunder shall only
apply to the extent that any such prohibition could not be rendered ineffective
pursuant to the UCC or any other applicable Law (including Debtor Relief Laws)
or principles of equity and (B) in the event of the termination or elimination
of any such prohibition contained in any applicable Law, a security interest in
such assets shall be automatically and simultaneously granted hereunder and
shall be included as Collateral hereunder.

 

3



--------------------------------------------------------------------------------

The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest created hereby in the
Collateral (x) constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising and (y) is not and shall
not be construed as an assignment of any Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks or Trademark Licenses.

3. Representations and Warranties. Each Grantor hereby represents and warrants
to the Administrative Agent, for the benefit of the Secured Parties, that:

(a) Ownership. Each Grantor is the legal and beneficial owner of its Collateral
and has the right to pledge, sell, assign or transfer the same.

(b) Security Interest/Priority. This Security Agreement creates a valid security
interest in favor of the Administrative Agent, for the benefit of the Secured
Parties, in the Collateral of such Grantor and, when properly perfected by
filing of a UCC financing statement, shall constitute a valid, perfected, first
priority security interest in such Collateral, to the extent such security
interest can be perfected by filing a financing statement under the UCC, free
and clear of all Liens except for Permitted Liens. With respect to any
Collateral consisting of a Deposit Account, Securities Entitlement or held in a
Securities Account, upon execution and delivery by the applicable Grantor, the
applicable depository bank or Securities Intermediary and the Administrative
Agent of an agreement granting control to the Administrative Agent over such
Collateral, the Administrative Agent shall have a valid and perfected, first
priority security interest in such Collateral.

(c) Types of Collateral. None of the Collateral consists of, or is the Proceeds
of, As-Extracted Collateral, Consumer Goods, Farm Products, Manufactured Homes,
or Standing Timber.

(d) Accounts. (i) Each Account of the Grantors that constitutes Collateral and
the papers and documents relating thereto are genuine and in all material
respects accurate and what they purport to be, (ii) each Account that
constitutes Collateral arises out of (A) a bona fide sale of goods sold and
delivered by such Grantor (or is in the process of being delivered) or
(B) services theretofore actually rendered by such Grantor to, the account
debtor named therein, (iii) no Account of a Grantor is evidenced by any
Instrument or Chattel Paper unless such Instrument or Chattel Paper has, to the
extent required by Section 4(a)(i), been endorsed over and delivered to, or
submitted to the control of, the Administrative Agent, and (iv) the right to
receive payment under each Account that constitutes Collateral is assignable.

(e) Equipment and Inventory. With respect to any Equipment and/or Inventory of a
Grantor, each such Grantor has exclusive possession and control of such
Equipment and Inventory of such Grantor except for (i) Equipment leased by such
Grantor as a lessee, (ii) Equipment or Inventory in transit with common
carriers, or (iii) Equipment held by employees of such Grantor in the ordinary
course of business. No Inventory of a Grantor is held by a Person other than a
Grantor pursuant to consignment, sale or return, sale on approval or similar
arrangement.

(f) Contracts; Agreements; Licenses. The Grantors have no material contracts,
agreements or licenses relating to any Intellectual Property which are
non-assignable by their terms, or as a matter of law, or which prevent the
granting of a security interest therein.

 

4



--------------------------------------------------------------------------------

(g) Consents, etc. Except for (i) the filing or recording of UCC financing
statements, (ii) the filing of appropriate notices with the United States Patent
and Trademark Office and the United States Copyright Office, (iii) obtaining
control to perfect the Liens created by this Security Agreement (to the extent
required under Section 4(a) hereof), (iv) with respect to clause (C) below, any
actions as may be required by applicable law, and (v) consents, authorizations,
filings or other actions which have been obtained or made, no consent or
authorization of, filing with, or other act by or in respect of, any arbitrator
or Governmental Authority and no consent of any other Person (including, without
limitation, any stockholder, member or creditor of such Grantor), is required
for (A) the grant by such Grantor of the security interest in the Collateral
granted hereby or for the execution, delivery or performance of this Security
Agreement by such Grantor, (B) the perfection of such security interest (to the
extent such security interest can be perfected by filing under the UCC, the
granting of control (to the extent required under Section 4(a) hereof) or by
filing an appropriate notice with the United States Patent and Trademark Office
or the United States Copyright Office) or (C) the exercise by the Administrative
Agent or the Secured Parties of the rights and remedies provided for in this
Security Agreement.

(h) Commercial Tort Claims. As of the Closing Date, no Grantor has any
Commercial Tort Claims seeking damages in excess of $100,000 other than those
listed on Schedule 2(c).

(i) No Other Instruments, Etc. As of the date hereof, no Grantor holds any
Instruments, Documents or Tangible Chattel Paper required to be pledged and
delivered to the Administrative Agent pursuant to Section 4(a) of this Security
Agreement other than as set forth on Schedule 3(i) hereto. All such Instruments,
Documents and Tangible Chattel Paper have been delivered to the Administrative
Agent.

(j) Copyrights, Patents and Trademarks.

(i) To the best of each Grantor’s knowledge, each material Copyright, Patent and
Trademark of such Grantor is valid, subsisting, unexpired, enforceable and has
not been abandoned.

(ii) To the best of each Grantor’s knowledge, no holding, decision or judgment
has been rendered by any Governmental Authority that would limit, cancel or
question the validity of any material Copyright, Patent or Trademark of any
Grantor.

(iii) No action or proceeding is pending seeking to limit, cancel or question
the validity of any material Copyright, Patent or Trademark of any Grantor, or
that, if adversely determined, would reasonably be expected to have a material
adverse effect on the value of any material Copyright, Patent or Trademark of
any Grantor.

(iv) All applications pertaining to the material Copyrights, Patents and
Trademarks of each Grantor have been duly and properly filed, and all
registrations or letters pertaining to such Copyrights, Patents and Trademarks
have been duly and properly filed and issued.

(v) No Grantor has made any assignment or agreement in conflict with the
security interest in the Copyrights, Patents or Trademarks of any Grantor
hereunder.

 

5



--------------------------------------------------------------------------------

4. Covenants. Each Grantor covenants that until the Facility Termination Date,
such Grantor shall:

(a) Control.

(i) If any amount in excess of $100,000 payable under or in connection with any
of the Collateral shall be or become evidenced by any Instrument or Tangible
Chattel Paper, or if any property constituting Collateral shall be stored or
shipped subject to a Document, ensure that such Instrument, Tangible Chattel
Paper or Document is either in the possession of such Grantor at all times or,
if requested by the Administrative Agent to perfect its security interest in
such Collateral, is delivered to the Administrative Agent duly endorsed in a
manner satisfactory to the Administrative Agent. Such Grantor shall ensure that
any Collateral consisting of Tangible Chattel Paper is marked with a legend
acceptable to the Administrative Agent indicating the Administrative Agent’s
security interest in such Tangible Chattel Paper.

(ii) Execute and deliver all agreements, assignments, instruments or other
documents as reasonably requested by the Administrative Agent for the purpose of
obtaining and maintaining control with respect to any Collateral consisting of
(i) Deposit Accounts, (ii) Securities Accounts, (iii) Investment Property,
(iv) Letter-of-Credit Rights, and (v) Electronic Chattel Paper.

(b) Filing of Financing Statements, Notices, etc. Execute and deliver to the
Administrative Agent such agreements, assignments or instruments (including
affidavits, notices, reaffirmations and amendments and restatements of existing
documents, as the Administrative Agent may reasonably request) and do all such
other things as the Administrative Agent may reasonably deem necessary or
appropriate (i) to assure to the Administrative Agent its security interests
hereunder, including (A) such instruments as the Administrative Agent may from
time to time reasonably request in order to perfect and maintain the security
interests granted hereunder in accordance with the UCC, (B) with regard to
Copyrights, a Notice of Grant of Security Interest in Copyrights in the form of
Exhibit 4(b)(i), (C) with regard to Patents, a Notice of Grant of Security
Interest in Patents for filing with the United States Patent and Trademark
Office in the form of Exhibit 4(b)(ii) hereto and (D) with regard to Trademarks,
a Notice of Grant of Security Interest in Trademarks for filing with the United
States Patent and Trademark Office in the form of Exhibit 4(b)(iii) hereto,
(ii) to consummate the transactions contemplated hereby and (iii) to otherwise
protect and assure the Administrative Agent of its rights and interests
hereunder. Furthermore, each Grantor also hereby irrevocably makes, constitutes
and appoints the Administrative Agent, its nominee or any other person whom the
Administrative Agent may designate, as such Grantor’s attorney in fact with full
power and for the limited purpose to sign in the name of such Grantor any
financing statements, or amendments and supplements to financing statements,
renewal financing statements, notices or any similar documents which in the
Administrative Agent’s reasonable discretion would be necessary or appropriate
in order to perfect and maintain perfection of the security interests granted
hereunder, such power, being coupled with an interest, being and remaining
irrevocable until the Facility Termination Date. Each Grantor hereby agrees that
a carbon, photographic or other reproduction of this Security Agreement or any
such financing statement is sufficient for filing as a financing statement by
the Administrative Agent without notice thereof to such Grantor wherever the
Administrative Agent may in its sole discretion desire to file the same.

(c) Collateral Held by Warehouseman, Bailee, etc. If any Collateral with a value
in excess of $1,000,000 is at any time in the possession or control of a
warehouseman, bailee or any agent or processor of such Grantor and the
Administrative Agent so requests, (i) notify such Person in writing of the
Administrative Agent’s security interest therein, (ii) instruct such Person to
hold all such Collateral for the Administrative Agent’s account and subject to
the Administrative Agent’s instructions and (iii) use commercially reasonable
efforts to obtain a written acknowledgment from such Person that it is holding
such Collateral for the benefit of the Administrative Agent.

 

6



--------------------------------------------------------------------------------

(d) Treatment of Accounts. Not grant or extend the time for payment of any
Account, or compromise or settle any Account for less than the full amount
thereof, or release any person or property, in whole or in part, from payment
thereof, or allow any credit or discount thereon, other than as normal and
customary in the ordinary course of a Grantor’s business.

(e) Commercial Tort Claims. (i) Promptly forward to the Administrative Agent an
updated Schedule 2(c) listing any and all Commercial Tort Claims by or in favor
of such Grantor seeking damages in excess of $100,000 and (ii) execute and
deliver such statements, documents and notices and do and cause to be done all
such things as may be required by the Administrative Agent, or required by Law
to create, preserve, perfect and maintain the Administrative Agent’s security
interest in any Commercial Tort Claims initiated by or in favor of any Grantor.

(f) Nature of Collateral. At all times maintain the Collateral as personal
property and not affix any of the Collateral to any real property in a manner
which would change its nature from personal property to real property or a
Fixture to real property, unless the Administrative Agent shall have a perfected
Lien on such Fixture or real property.

(g) Intellectual Property.

(i) Not do any act or omit to do any act whereby any material Copyright may
become invalidated and (A) not do any act, or omit to do any act, whereby any
material Copyright may become injected into the public domain; (B) notify the
Administrative Agent immediately if it knows that any material Copyright may
become injected into the public domain or of any materially adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any court or tribunal in the United
States or any other country) regarding a Grantor’s ownership of any such
Copyright or its validity; (C) take all necessary steps as it shall deem
appropriate under the circumstances, to maintain and pursue each application
(and to obtain the relevant registration) of each material Copyright owned by a
Grantor and to maintain each registration of each material Copyright owned by a
Grantor including, without limitation, filing of applications for renewal where
necessary; and (D) promptly notify the Administrative Agent of any material
infringement of any material Copyright of a Grantor of which it becomes aware
and take such actions as it shall reasonably deem appropriate under the
circumstances to protect such Copyright, including, where appropriate, the
bringing of suit for infringement, seeking injunctive relief and seeking to
recover any and all damages for such infringement.

(ii) Not make any assignment or agreement in conflict with the security interest
in the Copyrights of each Grantor hereunder (except as permitted by the Credit
Agreement).

(iii) (A) Continue to use each material Trademark on each and every trademark
class of goods applicable to its current line as reflected in its current
catalogs, brochures and price lists in order to maintain such Trademark in full
force free from any claim of abandonment for non-use, (B) maintain as in the
past the quality of products and services offered under such Trademark,
(C) employ such Trademark with the appropriate notice of registration, if
applicable, (D) not adopt or use any mark that is confusingly similar or a
colorable imitation of such Trademark unless the Administrative Agent, for the
ratable benefit of the Secured Parties, shall obtain a perfected security
interest in such mark pursuant to this Security Agreement, and (E) not (and not
permit any licensee or sublicensee thereof to) do any act or omit to do any act
whereby any such Trademark may become invalidated.

 

7



--------------------------------------------------------------------------------

(iv) Not do any act, or omit to do any act, whereby any material Patent may
become abandoned or dedicated.

(v) Notify the Administrative Agent and the Secured Parties immediately if it
knows that any application or registration relating to any material Patent or
Trademark may become abandoned or dedicated, or of any materially adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office or any court or tribunal in any country) regarding
such Grantor ownership of any Patent or Trademark or its right to register the
same or to keep and maintain the same.

(vi) Take all reasonable and necessary steps, including, without limitation, in
any proceeding before the United States Patent and Trademark Office, or any
political subdivision thereof, to maintain and pursue each application (and to
obtain the relevant registration) and to maintain each registration of each
material Patent and Trademark, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.

(vii) Promptly notify the Administrative Agent and the Secured Parties after it
learns that any material Patent or Trademark included in the Collateral is
infringed, misappropriated or diluted by a third party and promptly sue for
infringement, misappropriation or dilution, to seek injunctive relief where
appropriate and to recover any and all damages for such infringement,
misappropriation or dilution, or to take such other actions as it shall
reasonably deem appropriate under the circumstances to protect such Patent or
Trademark.

(viii) Not make any assignment or agreement in conflict with the security
interest in the Patents or Trademarks of each Grantor hereunder (except as
permitted by the Credit Agreement).

Notwithstanding the foregoing, the Grantors may, in their reasonable business
judgment, fail to maintain, pursue, preserve or protect any Copyright, Patent or
Trademark which is not material to their businesses, taken as a whole.

5. Authorization to File Financing Statements. Each Grantor hereby authorizes
the Administrative Agent to prepare and file such financing statements
(including continuation statements) or amendments thereof or supplements thereto
or other instruments as the Administrative Agent may from time to time deem
necessary or appropriate in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC (including authorization to
describe the Collateral as “all personal property”, “all assets” or words of
similar meaning).

6. Advances. On failure of any Grantor to perform any of the covenants and
agreements contained herein or in any other Loan Document, the Administrative
Agent may, at its sole option and in its sole discretion, perform the same and
in so doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof, including, without limitation, the payment
of any insurance premiums, the payment of any taxes, a payment to obtain a
release of a Lien or potential Lien, expenditures made in defending against any
adverse claim and all other expenditures that the Administrative Agent may make
for the protection of the security hereof or that may be compelled to make by
operation of

 

8



--------------------------------------------------------------------------------

law. All such sums and amounts so expended shall be repayable by the Grantors on
a joint and several basis (subject to Section 23 hereof) promptly upon timely
notice thereof and demand therefor, shall constitute additional Secured
Obligations and shall bear interest from the date said amounts are expended at
the Default Rate. No such performance of any covenant or agreement by the
Administrative Agent on behalf of any Grantor, and no such advance or
expenditure therefor, shall relieve the Grantors of any Default or Event of
Default. The Administrative Agent may make any payment hereby authorized in
accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged, without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien, title or claim except to the extent such
payment is being contested in good faith by a Grantor in appropriate proceedings
and against which adequate reserves are being maintained in accordance with
GAAP.

7. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent shall have, in addition to the
rights and remedies provided herein, in the Loan Documents, in any other
documents relating to the Secured Obligations, or by law (including, without
limitation, levy of attachment, garnishment and the rights and remedies set
forth in the UCC of the jurisdiction applicable to the affected Collateral), the
rights and remedies of a secured party under the UCC (regardless of whether the
UCC is the law of the jurisdiction where the rights and remedies are asserted
and regardless of whether the UCC applies to the affected Collateral) and,
further, the Administrative Agent may, with or without judicial process or the
aid and assistance of others, to the extent not prohibited by applicable law,
(i) enter on any premises on which any of the Collateral may be located and,
without resistance or interference by the Grantors, take possession of the
Collateral, (ii) dispose of any Collateral on any such premises, (iii) require
the Grantors to assemble and make available to the Administrative Agent at the
expense of the Grantors any Collateral at any place and time designated by the
Administrative Agent that is reasonably convenient to both parties, (iv) remove
any Collateral from any such premises for the purpose of effecting sale or other
disposition thereof, and/or (v) without demand and without advertisement,
notice, hearing or process of law, all of which each of the Grantors hereby
waives to the fullest extent permitted by law, at any place and time or times,
sell and deliver any or all Collateral held by or for it at public or private
sale, by one or more contracts, in one or more parcels, for Money, upon credit
or otherwise, at such prices and upon such terms as the Administrative Agent
deems advisable, in its sole discretion (subject to any and all mandatory legal
requirements). Each of the Grantors acknowledges that any private sale
referenced above may be at prices and on terms less favorable to the seller than
the prices and terms that might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale shall be deemed to
have been made in a commercially reasonable manner. Neither the Administrative
Agent’s compliance with applicable law nor its disclaimer of warranties relating
to the Collateral shall be considered to adversely affect the commercial
reasonableness of any sale. In addition to all other sums due the Administrative
Agent and the Secured Parties with respect to the Secured Obligations, the
Grantors shall pay the Administrative Agent and each of the Secured Parties all
reasonable and documented out-of-pocket costs and expenses incurred by the
Administrative Agent or any such Secured Party, in enforcing its remedies
hereunder including, but not limited to, reasonable and documented attorneys’
fees and court costs, in obtaining or liquidating the Collateral, in enforcing
payment of the Secured Obligations, or in the prosecution or defense of any
action or proceeding by or against the Administrative Agent or the Secured
Parties or the Grantors concerning any matter arising out of or connected with
this Security Agreement, any Collateral or the Secured Obligations, including,
without limitation, any of the foregoing arising in, arising under or related to
a case under the Debtor Relief Laws. To the extent the rights of notice cannot
be legally waived hereunder, each Grantor agrees that any requirement of
reasonable notice shall be met if such notice, specifying the place of

 

9



--------------------------------------------------------------------------------

any public sale or the time after which any private sale is to be made, is
personally served on or mailed, postage prepaid, to the Company in accordance
with the notice provisions of Section 11.02 of the Credit Agreement at least 10
days before the time of sale or other event giving rise to the requirement of
such notice. The Administrative Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned. The Administrative Agent shall not be obligated to make any sale
or other disposition of the Collateral regardless of notice having been given.
To the extent permitted by law, any Secured Party may be a purchaser at any such
sale. To the extent permitted by applicable law, each of the Grantors hereby
waives all of its rights of redemption with respect to any such sale. Subject to
the provisions of applicable law, the Administrative Agent may postpone or cause
the postponement of the sale of all or any portion of the Collateral by
announcement at the time and place of such sale, and such sale may, without
further notice, to the extent permitted by law, be made at the time and place to
which the sale was postponed, or the Administrative Agent may further postpone
such sale by announcement made at such time and place.

(b) Remedies relating to Accounts. Upon the occurrence of an Event of Default
and during the continuation thereof, whether or not the Administrative Agent has
exercised any or all of its rights and remedies hereunder, (i) each Grantor will
promptly upon request of the Administrative Agent instruct all account debtors
to remit all payments in respect of Accounts to a mailing location selected by
the Administrative Agent and (ii) the Administrative Agent shall have the right
to enforce any Grantor’s rights against its customers and account debtors, and
the Administrative Agent or its designee may notify (or require any Grantor to
notify) any Grantor’s customers and account debtors that the Accounts of such
Grantor have been assigned to the Administrative Agent or of the Administrative
Agent’s security interest therein, and may (either in its own name or in the
name of a Grantor or both) demand, collect (including without limitation by way
of a lockbox arrangement), receive, take receipt for, sell, sue for, compound,
settle, compromise and give acquittance for any and all amounts due or to become
due on any Account, and, in the Administrative Agent’s discretion, file any
claim or take any other action or proceeding to protect and realize upon the
security interest of the Secured Parties in the Accounts. Each Grantor
acknowledges and agrees that the Proceeds of its Accounts remitted to or on
behalf of the Administrative Agent in accordance with the provisions hereof
shall be solely for the Administrative Agent’s own convenience and that such
Grantor shall not have any right, title or interest in such Accounts or in any
such other amounts except as expressly provided herein. The Administrative Agent
and the Secured Parties shall have no liability or responsibility to any Grantor
for acceptance of a check, draft or other order for payment of money bearing the
legend “payment in full” or words of similar import or any other restrictive
legend or endorsement or be responsible for determining the correctness of any
remittance. Furthermore, upon the occurrence of an Event of Default and during
the continuation thereof, (x) the Administrative Agent shall have the right, but
not the obligation, to make test verifications of the Accounts in any manner and
through any medium that it reasonably considers advisable, and the Grantors
shall furnish all such assistance and information as the Administrative Agent
may require in connection with such test verifications, (y) upon the
Administrative Agent’s request and at the expense of the Grantors, the Grantors
shall cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts and (z) the Administrative Agent in its own name or in the name of
others may communicate with account debtors on the Accounts to verify with them
to the Administrative Agent’s satisfaction the existence, amount and terms of
any Accounts.

 

10



--------------------------------------------------------------------------------

(c) Deposit Accounts. Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent may prevent withdrawals or other
dispositions of funds in Deposit Accounts maintained with the Administrative
Agent.

(d) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuation thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Grantors without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Grantors for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise; provided, that, prior to any inspection of
records containing confidential patient information, the maintenance of which is
governed by the HIPAA Security and Privacy Requirements codified at 45 C.F.R.
Parts 160 & 164, the Administrative Agent will execute and deliver to the
Grantors a “HIPAA Business Associate Agreement” in form and substance reasonable
satisfactory to the Grantors and take commercially reasonable steps to comply
with all applicable laws regarding confidential patient information (including
as set forth in HIPAA). In addition, the Administrative Agent may remove
Collateral, or any part thereof, from such premises and/or any records with
respect thereto, in order to effectively collect or liquidate such Collateral.

(e) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or the
Secured Parties to exercise any right, remedy or option under this Security
Agreement, any other Loan Document, any other documents relating to the Secured
Obligations, or as provided by law, or any delay by the Administrative Agent or
the Secured Parties in exercising the same, shall not operate as a waiver of any
such right, remedy or option. No waiver hereunder shall be effective unless it
is in writing, signed by the party against whom such waiver is sought to be
enforced and then only to the extent specifically stated, which in the case of
the Administrative Agent or the Secured Parties shall only be granted as
provided herein. To the extent permitted by law, neither the Administrative
Agent, the Secured Parties, nor any party acting as attorney for the
Administrative Agent or the Secured Parties, shall be liable hereunder for any
acts or omissions or for any error of judgment or mistake of fact or law other
than their gross negligence or willful misconduct hereunder. The rights and
remedies of the Administrative Agent and the Secured Parties under this Security
Agreement shall be cumulative and not exclusive of any other right or remedy
that the Administrative Agent or the Secured Parties may have.

(f) Retention of Collateral. In addition to the rights and remedies hereunder,
the Administrative Agent may, in compliance with Sections 9-620 and 9-621 of the
UCC or otherwise complying with the requirements of applicable law of the
relevant jurisdiction, accept or retain the Collateral in satisfaction of the
Secured Obligations. Unless and until the Administrative Agent shall have
provided such notices, however, the Administrative Agent shall not be deemed to
have accepted or retained any Collateral in satisfaction of any Secured
Obligations for any reason.

(g) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Secured Parties are legally entitled, the Grantors shall be jointly
and severally liable for the deficiency (subject to Section 23 hereof), together
with interest thereon at the Default Rate, together with the costs of collection
and the fees, charges and disbursements of counsel. Any surplus remaining after
the full payment and satisfaction of the Secured Obligations shall be returned
to the Grantors or to whomsoever a court of competent jurisdiction shall
determine to be entitled thereto.

 

11



--------------------------------------------------------------------------------

8. Rights of the Administrative Agent.

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Grantor hereby designates and appoints the Administrative Agent, on behalf
of the Secured Parties, and each of its designees or agents, as attorney-in-fact
of such Grantor, irrevocably and with power of substitution, with authority to
take any or all of the following actions upon the occurrence of an Event of
Default and during the continuation thereof:

(i) to demand, collect, settle, compromise, adjust and give discharges and
releases, all as the Administrative Agent may reasonably deem appropriate;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting the Collateral and enforcing any other right in respect thereof;

(iii) to defend, settle or compromise any action, suit or proceeding brought
and, in connection therewith, give such discharge or release as the
Administrative Agent may reasonably deem appropriate;

(iv) to receive, open and dispose of mail addressed to a Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral on behalf of and in the name
of such Grantor, or securing, or relating to such Collateral;

(v) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;

(vi) to direct any parties liable for any payment in connection with any of the
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

(vii) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;

(viii) to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services that have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;

(ix) to adjust and settle claims under any insurance policy relating thereto;

(x) to execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security and pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may determine necessary in order to perfect and maintain
the security interests and liens granted in this Security Agreement and in order
to fully consummate all of the transactions contemplated therein;

(xi) to institute any foreclosure proceedings that the Administrative Agent may
reasonably deem appropriate;

(xii) to sign and endorse any drafts, assignments, verifications, notices and
other documents relating to the Collateral; and

 

12



--------------------------------------------------------------------------------

(xiii) to do and perform all such other acts and things as the Administrative
Agent may reasonably deem appropriate or convenient in connection with the
Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable until the Facility Termination Date. The Administrative Agent shall
be under no duty to exercise or withhold the exercise of any of the rights,
powers, privileges and options expressly or implicitly granted to the
Administrative Agent in this Security Agreement, and shall not be liable for any
failure to do so or any delay in doing so. The Administrative Agent shall not be
liable for any act or omission or for any error of judgment or any mistake of
fact or law in its individual capacity or its capacity as attorney-in-fact
except acts or omissions resulting from its gross negligence or willful
misconduct. This power of attorney is conferred on the Administrative Agent
solely to protect, preserve and realize upon its security interest in the
Collateral.

(b) Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Secured Obligations to a successor Administrative Agent
appointed in accordance with the Credit Agreement, and such successor shall be
entitled to all of the rights and remedies of the Administrative Agent under
this Security Agreement in relation thereto.

(c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Grantors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Grantors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which the Administrative Agent accords its own property, which shall be
no less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral. In the event of a public or
private sale of Collateral pursuant to Section 7 hereof, the Administrative
Agent shall have no responsibility for (i) ascertaining or taking action with
respect to any matters relating to any Collateral, whether or not the
Administrative Agent has or is deemed to have knowledge of such matters, or
(ii) taking any steps to clean, repair or otherwise prepare the Collateral for
sale.

(d) Liability with Respect to Accounts. Anything herein to the contrary
notwithstanding, each of the Grantors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. Neither the Administrative Agent nor
any holder of Secured Obligations shall have any obligation or liability under
any Account (or any agreement giving rise thereto) by reason of or arising out
of this Security Agreement or the receipt by the Administrative Agent or any
holder of Secured Obligations of any payment relating to such Account pursuant
hereto, nor shall the Administrative Agent or any holder of Secured Obligations
be obligated in any manner to perform any of the obligations of a Grantor under
or pursuant to any Account (or any agreement giving rise thereto), to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party under
any Account (or any agreement giving rise thereto), to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

 

13



--------------------------------------------------------------------------------

(e) Releases of Collateral. If any Collateral shall be sold, transferred or
otherwise disposed of by any Grantor in a transaction permitted by the Credit
Agreement, then the Administrative Agent, at the request and sole expense of
such Grantor, shall promptly execute and deliver to such Grantor all releases,
UCC termination statements and other documents, and take such other action,
reasonably necessary for the termination and release of the Liens created hereby
or by any other Collateral Document on such Collateral.

9. Application of Proceeds. Upon the acceleration of the Obligations pursuant to
Section 8.02 of the Credit Agreement, any payments in respect of the Secured
Obligations and any proceeds of the Collateral, when received by the
Administrative Agent or any Secured Party in Money, will be applied in reduction
of the Secured Obligations in the order set forth in Section 8.03 of the Credit
Agreement.

10. Continuing Agreement.

(a) This Security Agreement shall remain in full force and effect until the
Facility Termination Date, at which time this Security Agreement shall be
automatically terminated and the Administrative Agent shall, upon the request
and at the expense of the Grantors, forthwith release all of its liens and
security interests hereunder and shall execute and deliver all UCC termination
statements and/or other documents reasonably requested by the Grantors
evidencing such termination.

(b) This Security Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or the Secured Parties as a preference,
fraudulent conveyance or otherwise under any Debtor Relief Law, all as though
such payment had not been made; provided that in the event payment of all or any
part of the Secured Obligations is rescinded or must be restored or returned,
all reasonable costs and expenses (including without limitation any reasonable
legal fees and disbursements) incurred by the Administrative Agent or any
Secured Party in defending and enforcing such reinstatement shall be deemed to
be included as a part of the Secured Obligations.

11. Amendments, Waivers, Modifications, etc. This Security Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 11.01 of the Credit Agreement;
provided that any update or revision to Schedule 2(c) hereof delivered by any
Grantor in accordance with the terms hereof shall not constitute an amendment
for purposes of this Section 11 or Section 11.01 of the Credit Agreement.

12. Successors in Interest. This Security Agreement shall be binding upon each
Grantor, its successors and assigns and shall inure, together with the rights
and remedies of the Administrative Agent and the holders of the Secured
Obligations hereunder, to the benefit of the Administrative Agent and the
Secured Parties and their successors and permitted assigns.

13. Notices. All notices required or permitted to be given under this Security
Agreement shall be given as provided in Section 11.02 of the Credit Agreement.

14. Counterparts. This Security Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Security Agreement by facsimile or other electronic imaging means (e.g. “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Security Agreement.

 

14



--------------------------------------------------------------------------------

15. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Security Agreement.

16. Governing Law; Submission to Jurisdiction; Venue; WAIVER OF RIGHT TO TRIAL
BY JURY. The terms of Sections 11.14 and 11.15 of the Credit Agreement with
respect to governing law, submission to jurisdiction, venue and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.

17. Severability. If any provision of this Security Agreement is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

18. Entirety. This Security Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

19. Survival. All representations and warranties of the Grantors hereunder shall
survive the execution and delivery of this Security Agreement, the other Loan
Documents and the other documents relating to the Secured Obligations, the
delivery of the Notes and the extension of credit thereunder or in connection
therewith.

20. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by a Grantor), or by a guarantee,
endorsement or property of any other Person, then the Administrative Agent shall
have the right to proceed against such other property, guarantee or endorsement
upon the occurrence of an Event of Default and during the continuation thereof,
and the Administrative Agent shall have the right, in its sole discretion, to
determine which rights, security, liens, security interests or remedies the
Administrative Agent shall at any time pursue, relinquish, subordinate, modify
or take with respect thereto, without in any way modifying or affecting any of
them or the Secured Obligations or any of the rights of the Administrative Agent
or the Secured Parties under this Security Agreement, under any of the other
Loan Documents or under any other document relating to the Secured Obligations.

21. Joinder. At any time after the date of this Security Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Administrative Agent a Joinder Agreement. Immediately upon such execution and
delivery of such Joinder Agreement (and without any further action), each such
additional Person will become a party to this Security Agreement as a “Grantor”
and have all of the rights and obligations of a Grantor hereunder and this
Security Agreement and the schedules hereto shall be deemed amended by such
Joinder Agreement.

22. Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.

23. Joint and Several Obligations of Grantors.

(a) Subject to subsection (c) of this Section 23, each of the Grantors is
accepting joint and several liability hereunder in consideration of the
financial accommodation to be provided by the Secured Parties, for the mutual
benefit, directly and indirectly, of each of the Grantors and in consideration
of the undertakings of each of the Grantors to accept joint and several
liability for the obligations of each of them.

 

15



--------------------------------------------------------------------------------

(b) Subject to subsection (c) of this Section 23, each of the Grantors jointly
and severally hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other
Grantors with respect to the payment and performance of all of the Secured
Obligations arising under this Security Agreement, the other Loan Documents and
any other documents relating to the Secured Obligations, it being the intention
of the parties hereto that all the Secured Obligations shall be the joint and
several obligations of each of the Grantors without preferences or distinction
among them.

(c) Notwithstanding any provision to the contrary contained herein, in any other
of the Loan Documents or in any other documents relating to the Secured
Obligations, the obligations of each Guarantor under the Credit Agreement, the
other Loan Documents and the other documents relating to the Secured Obligations
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law.

[Signature Pages Follow]

 

16



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.

 

GRANTORS:     AMEDISYS, INC.,     a Delaware corporation     By:  

/s/ Ronald A. LaBorde

    Name:   Ronald A. LaBorde     Title:   Vice Chairman and Chief Financial
Officer    

AMEDISYS HOLDING, L.L.C.,

a Louisiana limited liability company

    By:  

/s/ Ronald A. LaBorde

    Name:   Ronald A. LaBorde     Title:   Vice-President and Treasurer    

ACCUMED HEALTH SERVICES, L.L.C.,

a Texas limited liability company

   

ACCUMED HOLDING, L.L.C.,

a Delaware limited liability company

   

ACCUMED HOME HEALTH OF GEORGIA, L.L.C.,

a Georgia limited liability company

   

ACCUMED HOME HEALTH OF NORTH TEXAS, L.L.C.,

a Texas limited liability company

   

ADVENTA HOSPICE SERVICES OF FLORIDA, INC.,

a Florida corporation

   

ADVENTA HOSPICE, L.L.C.,

a Florida limited liability company

   

ALBERT GALLATIN HOME CARE AND HOSPICE SERVICES, LLC,

a Delaware limited liability company

   

AMEDISYS AIR, L.L.C.,

a Louisiana limited liability company

   

AMEDISYS ALABAMA, L.L.C.,

an Alabama limited liability company

   

AMEDISYS ALASKA, LLC,

an Alaska limited liability company

   

AMEDISYS ARIZONA, L.L.C.,

an Arizona limited liability company

   

AMEDISYS ARKANSAS, LLC,

an Arkansas limited liability company

   

AMEDISYS BA, LLC,

a Delaware limited liability company

   

AMEDISYS CALIFORNIA, L.L.C.,

a California limited liability company

 

  

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

SECURITY AGREEMENT



--------------------------------------------------------------------------------

AMEDISYS COLORADO, L.L.C., a Colorado limited liability company

AMEDISYS CONNECTICUT, L.L.C.,

a Connecticut limited liability company

AMEDISYS DELAWARE, L.L.C.,

a Delaware limited liability company

AMEDISYS FLORIDA, L.L.C.,

a Florida limited liability company

AMEDISYS GEORGIA, L.L.C.,

a Georgia limited liability company

AMEDISYS HEALTH CARE WEST, L.L.C.,

a Delaware limited liability company

AMEDISYS HOME HEALTH, INC. OF ALABAMA,

an Alabama corporation

AMEDISYS HOME HEALTH, INC. OF SOUTH CAROLINA,

a South Carolina corporation

AMEDISYS HOME HEALTH, INC. OF VIRGINIA,

a Virginia corporation

AMEDISYS HOSPICE, L.L.C.,

a Louisiana limited liability company

AMEDISYS IDAHO, L.L.C.,

an Idaho limited liability company

AMEDISYS ILLINOIS, L.L.C.,

an Illinois limited liability company

AMEDISYS INDIANA, L.L.C.,

an Indiana limited liability company

AMEDISYS IOWA, L.L.C.,

an Iowa limited liability company

AMEDISYS KANSAS, L.L.C.,

a Kansas limited liability company

AMEDISYS LA ACQUISITIONS, L.L.C.,

a Louisiana limited liability company

AMEDISYS LOUISIANA, L.L.C.,

a Louisiana limited liability company

AMEDISYS MAINE, P.L.L.C.,

a Maine professional limited liability company

AMEDISYS MARYLAND, L.L.C.,

a Maryland limited liability company

AMEDISYS MASSACHUSETTS, L.L.C.,

a Massachusetts limited liability company

AMEDISYS MICHIGAN, L.L.C.,

a Michigan limited liability company

AMEDISYS MINNESOTA, L.L.C.,

a Minnesota limited liability company

AMEDISYS MISSISSIPPI, L.L.C.,

a Mississippi limited liability company

AMEDISYS MISSOURI, L.L.C.,

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

SECURITY AGREEMENT



--------------------------------------------------------------------------------

a Missouri limited liability company\

AMEDISYS NEBRASKA, L.L.C.,

a Nebraska limited liability company

AMEDISYS NEVADA, L.L.C.,

a Nevada limited liability company

AMEDISYS NEW HAMPSHIRE, L.L.C.,

a New Hampshire limited liability company

AMEDISYS NEW JERSEY, L.L.C.,

a New Jersey limited liability company

AMEDISYS NEW MEXICO, L.L.C.,

a New Mexico limited liability company

AMEDISYS NORTH CAROLINA, L.L.C.,

a North Carolina limited liability company

AMEDISYS NORTH DAKOTA, L.L.C.,

a North Dakota limited liability company

AMEDISYS NORTHWEST, L.L.C.,

a Georgia limited liability company

AMEDISYS OHIO, L.L.C.,

an Ohio limited liability company

AMEDISYS OKLAHOMA, L.L.C.,

an Oklahoma limited liability company

AMEDISYS OREGON, L.L.C.,

an Oregon limited liability company

AMEDISYS PENNSYLVANIA, L.L.C.,

a Pennsylvania limited liability company

AMEDISYS PROPERTY, L.L.C.,

a Louisiana limited liability company

AMEDISYS QUALITY OKLAHOMA, L.L.C.,

an Oklahoma limited liability company

AMEDISYS RHODE ISLAND, L.L.C.,

a Rhode Island limited liability company

AMEDISYS SC, L.L.C.,

a South Carolina limited liability company

AMEDISYS SOUTH DAKOTA, L.L.C.,

a South Dakota limited liability company

AMEDISYS SOUTH FLORIDA, L.L.C.,

a Florida limited liability company

AMEDISYS SPECIALIZED MEDICAL SERVICES, L.L.C.,

a Louisiana limited liability company

AMEDISYS SP-IN, L.L.C.,

an Indiana limited liability company

AMEDISYS SP-KY, L.L.C.,

a Kentucky limited liability company

AMEDISYS SP-OH, L.L.C.,

an Ohio limited liability company

AMEDISYS SP-TN, L.L.C.,

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

SECURITY AGREEMENT



--------------------------------------------------------------------------------

a Tennessee limited liability company

AMEDISYS TENNESSEE, L.L.C.,

a Tennessee limited liability company

AMEDISYS TEXAS, L.L.C.,

a Texas limited liability company

AMEDISYS TLC ACQUISITION, L.L.C.,

a Louisiana limited liability company

AMEDISYS UTAH, L.L.C.,

a Utah limited liability company

AMEDISYS VENTURES, L.L.C.,

a Delaware limited liability company

AMEDISYS VIRGINIA, L.L.C.,

a Virginia limited liability company

AMEDISYS WASHINGTON, L.L.C.,

a Washington limited liability company

AMEDISYS WEST VIRGINIA, L.L.C.,

a West Virginia limited liability company

AMEDISYS WESTERN, L.L.C.,

a Delaware limited liability company

AMEDISYS WISCONSIN, L.L.C.,

a Wisconsin limited liability company

ANMC VENTURES, L.L.C.,

a Louisiana limited liability company

AVENIR VENTURES, L.L.C.,

a Louisiana limited liability company

BEACON HOSPICE, L.L.C.,

a Delaware limited liability company

BROOKSIDE HOME HEALTH, LLC,

a Virginia limited liability company

CH HOLDINGS, LLC,

a Louisiana limited liability company

COMPREHENSIVE HOME HEALTHCARE SERVICES, L.L.C.,

a Tennessee limited liability company

EMERALD CARE, L.L.C.,

a North Carolina limited liability company

FAMILY HOME HEALTH CARE, L.L.C.,

a Kentucky limited liability company

GREATER MOBILE HOME HEALTH, LLC,

a Delaware limited liability company

HHC, L.L.C.,

a Tennessee limited liability company

HMR ACQUISITION, Inc.,

a Delaware corporation

HOME HEALTH OF ALEXANDRIA, L.L.C.,

a Louisiana limited liability company

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

SECURITY AGREEMENT



--------------------------------------------------------------------------------

HOME HOSPITALISTS OF AMERICA, LLC, a Delaware limited liability company

HORIZONS HOSPICE CARE, L.L.C.,

an Alabama limited liability company

HOUSECALL HOME HEALTH, L.L.C.,

a Tennessee limited liability company

HOUSECALL MEDICAL RESOURCES, L.L.C.,

a Delaware limited liability company

HOUSECALL MEDICAL SERVICES, L.L.C.,

a Tennessee limited liability company

HOUSECALL SUPPORTIVE SERVICES, L.L.C.,

a Florida limited liability company

HOUSECALL, L.L.C.,

a Tennessee limited liability company

M.M. ACCUMED VENTURES, L.L.C.,

a Texas limited liability company

MC VENTURES, LLC,

a Mississippi limited liability company

NINE PALMS 1, L.L.C.,

a Virginia limited liability company

TENDER LOVING CARE HEALTH CARE SERVICES INTERNATIONAL, LLC,

a Delaware limited liability company

TENDER LOVING CARE HEALTH CARE SERVICES MIDWEST, LLC,

a Delaware limited liability company

TENDER LOVING CARE HEALTH CARE SERVICES OF BROWARD, LLC,

a Delaware limited liability company

TENDER LOVING CARE HEALTH CARE SERVICES OF ERIE NIAGARA, LLC,

a New York limited liability company

TENDER LOVING CARE HEALTH CARE SERVICES OF GEORGIA, LLC,

a Delaware limited liability company

TENDER LOVING HEALTH CARE SERVICES OF LONG ISLAND, LLC,

a New York limited liability company

TENDER LOVING CARE HEALTH CARE SERVICES OF NASSAU SUFFOLK, LLC,

a New York limited liability company

TENDER LOVING CARE HEALTH CARE SERVICES OF NEW ENGLAND, LLC,

a Delaware limited liability company

TENDER LOVING CARE HEALTH CARE SERVICES OF WEST VIRGINIA, LLC,

a Delaware limited liability company

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

SECURITY AGREEMENT



--------------------------------------------------------------------------------

TENDER LOVING CARE HEALTH CARE SERVICES SOUTHEAST, LLC, a Delaware limited
liability company

TENDER LOVING CARE HEALTH CARE SERVICES WESTERN, LLC,

a Delaware limited liability company

TLC HOLDINGS I, L.L.C.,

a Delaware limited liability company

TLC HEALTH CARE SERVICES, L.L.C.,

a Delaware limited liability company

By:  

/s/ Ronald A. LaBorde

Name:   Ronald A. LaBorde Title:   Vice-President

NINE PALMS 2, LLP,

a Mississippi limited liability partnership

By:   MC Ventures, LLC   its general partner   By:  

/s/ Ronald A. LaBorde

  Name:   Ronald A. LaBorde   Title:   Vice-President

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

SECURITY AGREEMENT



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Tiffany Shin

Name:   Tiffany Shin Title:   Assistant Vice President

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT 4(b)(i)

FORM OF NOTICE OF GRANT OF SECURITY INTEREST IN COPYRIGHTS

United States Copyright Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security Agreement dated as of August 28,
2015 (as the same may be amended, modified, restated or supplemented from time
to time, the “Security Agreement”) by and among the Grantors from time to time
party thereto (each a “Grantor” and collectively, the “Grantors”) and Bank of
America, N.A., as Administrative Agent (the “Administrative Agent”) for the
Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and a right to set off against the copyrights
and copyright applications shown on Schedule 1 to the Administrative Agent for
the ratable benefit of the Secured Parties.



--------------------------------------------------------------------------------

The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
foregoing copyrights and copyright applications (i) may only be terminated in
accordance with the terms of the Security Agreement and (ii) is not to be
construed as an assignment of any copyright or copyright application.

 

Very truly yours,

 

[Grantor] By:  

 

Name:   Title:  

 

Acknowledged and Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT 4(b)(ii)

FORM OF NOTICE OF GRANT OF SECURITY INTEREST IN PATENTS

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security Agreement dated as of August 28,
2015 (as the same may be amended, modified, restated or supplemented from time
to time, the “Security Agreement”) by and among the Grantors from time to time
party thereto (each a “Grantor” and collectively, the “Grantors”) and Bank of
America, N.A., as Administrative Agent (the “Administrative Agent”) for the
Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and a right to set off against the patents and
patent applications shown on Schedule 1 to the Administrative Agent for the
ratable benefit of the Secured Parties.



--------------------------------------------------------------------------------

The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
foregoing patents and patent applications (i) may only be terminated in
accordance with the terms of the Security Agreement and (ii) is not to be
construed as an assignment of any patent or patent application.

 

Very truly yours,

 

[Grantor] By:  

 

Name:   Title:  

 

Acknowledged and Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT 4(b)(iii)

FORM OF NOTICE OF GRANT OF SECURITY INTEREST IN TRADEMARKS

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security Agreement dated as of August 28,
2015 (as the same may be amended, modified, restated or supplemented from time
to time, the “Security Agreement”) by and among the Grantors from time to time
party thereto (each a “Grantor” and collectively, the “Grantors”) and Bank of
America, N.A., as Administrative Agent (the “Administrative Agent”) for the
Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and a right to set off against the trademarks
and trademark applications shown on Schedule 1 to the Administrative Agent for
the ratable benefit of the Secured Parties.



--------------------------------------------------------------------------------

The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
foregoing trademarks and trademark applications (i) may only be terminated in
accordance with the terms of the Security Agreement and (ii) is not to be
construed as an assignment of any trademark or trademark application.

 

Very truly yours,

 

[Grantor] By:  

 

Name:   Title:  

 

Acknowledged and Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Name:   Title:  